United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 12-3780
                     ___________________________

                                 Angela Ames

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

   Nationwide Mutual Insurance Company; Nationwide Advantage Mortgage
                           Company; Karla Neel

                   lllllllllllllllllllll Defendants - Appellees

                          ------------------------------

                Equal Employment Opportunity Commission

               lllllllllllllllllllllAmicus on Behalf of Appellant
                                    ____________

                  Appeal from United States District Court
               for the Southern District of Iowa - Des Moines
                               ____________

                       Submitted: November 19, 2013
                          Filed: March 13, 2014
                              ____________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                       ____________

WOLLMAN, Circuit Judge.
      Angela Ames appeals from the district court’s1 grant of summary judgment to
Nationwide Mutual Insurance Company, Nationwide Advantage Mortgage Company,
and Karla Neel (collectively, Nationwide) on her sex- and pregnancy-based
employment discrimination claims brought under Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. § 2000e et seq., and the Iowa Civil Rights Act (ICRA),
Iowa Code § 216.6. We affirm.

                                         I.

       Ames was hired as a loss-mitigation specialist at Nationwide Mutual Insurance
in October 2008. Timely completion of work is central to this position and “a high
priority” for the loss-mitigation department as a whole. Brian Brinks was Ames’s
immediate supervisor, and Neel was the head of her department, as well as an
associate vice president.

      Ames gave birth to her first child on May 2, 2009, and took eight weeks of
maternity leave following his birth. In October 2009, Ames discovered that she was
pregnant with her second child. Ames suffered pregnancy complications, and her
doctor ordered her on bed rest in April 2010.

         When Ames discussed her bed rest with Neel, Neel rolled her eyes and said
that she never had to go on bed rest when she was pregnant and that she never had
complications with her pregnancies. Neel had previously expressed to Ames her
belief that a woman should not have a baby shower while she is pregnant because the
baby could die in utero. According to Ames, Brinks remarked to others in the office
about Ames’s maternity leave, stating, “Oh, yeah, I’m teasing her about only taking
a week’s worth of maternity leave. We’re too busy for her to take off that much


      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.

                                        -2-
work.” Nationwide trained Angie Ebensberger, who was a temporary employee at
Nationwide Mutual Insurance, to fill Ames’s position during her maternity leave.

       Ames gave birth to her second child prematurely on May 18, 2010.
Nationwide thereafter informed Ames that her Family Medical Leave Act (FMLA)
maternity leave would expire on August 2, 2010. On June 16, 2010, Neel called
Ames to inform her that there had been a mistake in calculating her FMLA maternity
leave and that her maternity leave would expire on July 12, 2010. Neel also told
Ames that she could take additional unpaid leave until August 2010, but that doing
so would “cause[] red flags,” that she “[didn’t] want there to be any problems like
that,” and that she “[didn’t] want there to be any issues down the road.” Neel told
Ames that she wanted to find a mutually agreeable date of return and offered to
extend Ames’s maternity leave an additional week.

       Prior to returning to work, Ames asked a Nationwide disability case manager
where she could express milk when she returned to work and was told that she could
use a lactation room. Ames returned to work on July 19, 2010, when her son was two
months old and breastfeeding every three hours. By the time Ames had arrived at
work that morning, more than three hours had passed since her son had last nursed.
Ames asked Neel about using a lactation room. Neel replied that it was not her
responsibility to provide Ames with a lactation room. Ames then went to the security
desk to inquire about the lactation rooms and was directed to see Sara Hallberg, the
company nurse.

       Hallberg informed Ames of Nationwide’s lactation policy, which allowed
employees to gain badge access to the company’s lactation rooms after completing
certain paperwork that required three days to be processed. The lactation policy was
available to Nationwide’s employees on the company’s intranet, and Nationwide
provided information regarding the policy at its quarterly maternity meetings.
Ames’s conversation with Hallberg was the first time that Ames had heard of the

                                        -3-
policy. Hallberg sent a copy of the lactation policy to Ames via email. Hallberg also
requested that security “grant Angela Ames access to the lactation rooms as soon as
possible.” When Ames told Hallberg that she needed to express milk immediately,
Hallberg suggested that Ames use a wellness room. Because the wellness room was
occupied, Hallberg told Ames to return in fifteen or twenty minutes. Hallberg warned
Ames that lactating in a wellness room might expose her breast milk to germs.

       While waiting for the wellness room, Ames met with Brinks to discuss the
status of her work. Brinks told Ames that none of her work had been completed
while she was on maternity leave, that she had two weeks to complete that work, that
she would have to work overtime to accomplish this, and that if she failed to catch up,
she would be disciplined. After the meeting with Brinks, Ames returned to Neel’s
office to see if Neel could help her find a place to lactate. Neel again told Ames that
she was unable to help. Neel testified that Ames was visibly upset and in tears. Neel
then handed Ames a piece of paper and a pen and told Ames, “You know, I think it’s
best that you go home to be with your babies.”2 Neel dictated to Ames what to write
on the piece of paper to effectuate her resignation.

      Ames sued Nationwide, alleging sex and pregnancy discrimination. Her
complaint asserted that the unavailability of a lactation room, “her urgent need to
express milk,” and Nationwide’s “unrealistic and unreasonable expectations about her
work production” forced her to resign from her position. Nationwide moved for
summary judgment, arguing that there was no genuine dispute of material fact that
Nationwide discriminated against Ames. Specifically, Nationwide argued that Ames
had not shown constructive discharge. Ames countered that she had set forth direct
and indirect evidence of discrimination and that she had shown constructive

      2
       At other places in Ames’s deposition and in her brief opposing Nationwide’s
motion for summary judgment, Ames attributes to Neel different versions of this
statement, such as “[m]aybe you should just stay home” and “[m]aybe you should just
go home with your babies.”

                                         -4-
discharge. Ames did not argue that Nationwide had actually discharged her. The
district court granted Nationwide’s motion, and this appeal followed.

                                         II.

      “We review the district court’s grant of summary judgment de novo, applying
the same standards as the district court and viewing the evidence in the light most
favorable to the nonmoving party.” McDonald v. City of Saint Paul, 679 F.3d 698,
703 (8th Cir. 2012) (quoting Zike v. Advance Am., Cash Advance Ctrs. of Mo., Inc.,
646 F.3d 504, 509 (8th Cir. 2011)). Summary judgment shall be granted if “there is
no genuine dispute as to any material fact and the movant is entitled to judgment as
a matter of law.” Fed. R. Civ. P. 56(a).

      Title VII prohibits employment discrimination on the basis of sex. 42 U.S.C.
§ 2000e-2(a)(1). As amended by the Pregnancy Discrimination Act of 1978, sex-
based discrimination under Title VII includes discrimination based on “pregnancy,
childbirth, or related medical conditions.” Id. § 2000e(k). The ICRA provides the
same prohibitions. See Iowa Code § 216.6. Because Ames presents no separate
arguments under the ICRA, we analyze her ICRA claims together with her Title VII
claims under the same analytical framework used for Title VII claims. See Gilbert
v. Des Moines Area Cmty. Coll., 495 F.3d 906, 913 n.5 (8th Cir. 2007); see also
Falczynski v. Amoco Oil Co., 533 N.W.2d 226, 230 n.2 (Iowa 1995).

      An employee’s Title VII claim for sex discrimination can survive summary
judgment in one of two ways. First, the employee may produce direct evidence of
discrimination—that is, “evidence showing a specific link between the alleged
discriminatory animus and the challenged decision, sufficient to support a finding by
a reasonable fact finder that an illegitimate criterion actually motivated the adverse
employment action.” Elam v. Regions Fin. Corp., 601 F.3d 873, 878 (8th Cir. 2010)
(quoting McCullough v. Univ. of Ark. for Med. Scis., 559 F.3d 855, 860 (8th Cir.

                                         -5-
2009)). Alternatively, the employee may create an inference of discrimination under
the burden-shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792
(1973), by showing that: (1) she is a member of a protected group; (2) she was
qualified for her position; (3) she suffered an adverse employment action; and (4) the
adverse employment action occurred under circumstances giving rise to an inference
of discrimination. Elam, 601 F.3d at 878-79. Ames purports to have demonstrated
both direct evidence of sex discrimination and an inference of unlawful
discrimination based on her pregnancy under McDonnell Douglas. Because in either
case Ames must demonstrate that she suffered an adverse employment action, we
focus on that question in resolving this appeal.

      Ames contends that she has presented sufficient evidence to demonstrate that
Nationwide constructively discharged her or, in the alternative, actually discharged
her. We discuss each theory of discharge in turn.

                                         A.

       “To prove a constructive discharge, an employee must show that the employer
deliberately created intolerable working conditions with the intention of forcing her
to quit.” Alvarez v. Des Moines Bolt Supply, Inc., 626 F.3d 410, 418 (8th Cir. 2010).
“In addition, an employee must give her employer a reasonable opportunity to resolve
a problem before quitting.” Sanders v. Lee Cnty. Sch. Dist. No. 1, 669 F.3d 888, 893
(8th Cir. 2012). “Evidence of the employer’s intent can be proven ‘through direct
evidence or through evidence that the employer could have reasonably foreseen that
the employee would quit as a result of its actions.’” Id. (quoting Fercello v. County
of Ramsey, 612 F.3d 1069, 1083 (8th Cir. 2010)).

       Ames argues that Nationwide treated her in a manner that would have caused
any reasonable person to resign. Rather than presenting one event as the defining
moment, Ames points to a number of incidents and circumstances that she claims

                                         -6-
collectively constitute constructive discharge. First, Neel and Brinks made negative
statements regarding Ames’s pregnancies. Second, Nationwide miscalculated the
length of Ames’s maternity leave, and Neel insisted that she return to work early or
risk raising red flags. Third, Nationwide trained Angie Ebensberger to fill Ames’s
position during Ames’s maternity leave. Fourth, Ames was not given immediate
access to a lactation room and was told that she had to wait three days for badge
access. Fifth, Brinks told Ames that none of her work had been completed while she
was on maternity leave, that she had to work overtime to get caught up, and that if she
did not catch up, she would be disciplined. Sixth, Neel did nothing to assist Ames in
finding a place to lactate and instead told Ames, “I think it’s best that you go home
to be with your babies.” And seventh, at the time Ames resigned, it had been more
than five hours since she had last expressed milk and she was in considerable physical
pain.

       Nationwide’s several attempts to accommodate Ames show its intent to
maintain an employment relationship with Ames, not force her to quit. See Fercello,
612 F.3d at 1083 (holding that the employer’s willingness to accommodate the
employee undercut the employee’s claim of constructive discharge). Although
Nationwide incorrectly calculated Ames’s FMLA leave, it made efforts to ameliorate
the impact of its mistake. Neel did not discourage Ames from taking the FMLA leave
to which Ames was entitled. Furthermore, even though Neel discouraged Ames from
taking unpaid leave up to August, Neel gave Ames an extra week of maternity leave,
which gave Ames more than thirty days to prepare for her return to work. Rather than
intentionally rendering Ames’s work conditions intolerable, the record shows that
Nationwide sought to accommodate Ames’s needs.

      Moreover, Ames was denied immediate access to a lactation room only because
she had not completed the paperwork to gain badge access. Every nursing mother
was required to complete the same paperwork and was subjected to the same three-
day waiting period. Further, Hallberg tried to accommodate Ames by allowing her

                                         -7-
to use a wellness room as soon as it was available and by requesting that Ames
receive expedited access to the lactation rooms. During Ames’s meeting with Brinks,
Brinks relayed his expectations of her in the upcoming weeks and the consequences
of failing to meet those expectations. Brinks’s expectations of Ames were not
unreasonable, for he expected all of his employees to keep their work current, given
the high priority that timely work-completion is accorded within the loss-mitigation
department. That Nationwide’s policies treated all nursing mothers and loss-
mitigation specialists alike demonstrates that Nationwide did not intend to force
Ames to resign when it sought to enforce its policies.                  See Allen v.
Bridgestone/Firestone, Inc., 81 F.3d 793, 797 (8th Cir. 1996) (“Where, as here,
employees are treated alike, ‘no particular employee can claim that difficult working
conditions signify the employer’s intent to force that individual to resign.’” (quoting
Bristow v. Daily Press, Inc., 770 F.2d 1251, 1255 (4th Cir. 1985))).

       While we are doubtful whether Neel’s comment that it was best that Ames go
home with her babies might support a finding of intent to force Ames to resign,
assuming that it would, Ames’s constructive discharge claim still fails because she
did not give Nationwide a reasonable opportunity to address and ameliorate the
conditions that she claims constituted a constructive discharge. See, e.g., Sanders,
669 F.3d 888; Alvarez, 626 F.3d 410; Coffman v. Tracker Marine, L.P., 141 F.3d
1241 (8th Cir. 1998). The only way in which Ames attempted to alert Nationwide to
the problem was by asking Neel twice about obtaining a lactation room and by
approaching Hallberg about the same problem, all on the morning that Ames
resigned. Moreover, when Ames approached Hallberg about the problem, Hallberg
suggested to Ames a temporary solution. Although this solution may not have been
immediately available or ideal, Ames had an obligation not to jump to the conclusion
that the attempt would not work and that her only reasonable option was to resign.
See Trierweiler v. Wells Fargo Bank, 639 F.3d 456, 461 (8th Cir. 2011) (“Part of an
employee’s obligation to be reasonable is an obligation not to assume the worst, and
not to jump to conclusions too fast.” (quoting Smith v. Goodyear Tire & Rubber Co.,

                                         -8-
895 F.2d 467, 473 (8th Cir. 1990))). Ames also failed to avail herself of the channels
of communication provided by Nationwide to deal with her problem. See Coffman,
141 F.3d at 1247-48 (reversing a constructive-discharge judgment in part because the
employee had an avenue of redress within the company and failed to use it).
Nationwide’s Compliance Statement, of which Ames was aware, provides: “If you
have reason to believe that Nationwide is not in compliance with the law, contact
your local HR professional, the Office of Ethics, or the Office of Associate Relations
to report the circumstances immediately.” By not attempting to return to Hallberg’s
office to determine the availability of a wellness room or to contact human resources,
Ames acted unreasonably and failed to provide Nationwide with the necessary
opportunity to remedy the problem she was experiencing. We thus conclude that
Ames has not met her burden of demonstrating constructive discharge.

      Ames argues that we should apply the alternative constructive discharge
analysis employed by the Seventh Circuit in non-hostile work environment cases.
See EEOC v. Univ. of Chi. Hosps., 276 F.3d 326 (7th Cir. 2002). It is not open to us
as a panel, however, to depart from the constructive discharge framework that we
have consistently applied in non-hostile work environment cases. See, e.g.,
Trierweiler, 639 F.3d 456; Tidwell v. Meyer’s Bakeries, Inc., 93 F.3d 490 (8th Cir.
1996); Johnson v. Bunny Bread Co., 646 F.2d 1250 (8th Cir. 1981).

                                          B.

     On appeal, Ames argues that a genuine issue of material fact exists as to
whether she was actually discharged. Nationwide argues that Ames has waived this
argument because she did not raise it in the district court. We agree.

      “As a general rule, we do not consider arguments or theories on appeal that
were not advanced in the proceedings below.” Wright v. Newman, 735 F.2d 1073,
1076 (8th Cir. 1984); see also Singleton v. Wulff, 428 U.S. 106, 120 (1976) (“It is the

                                         -9-
general rule, of course, that a federal appellate court does not consider an issue not
passed upon below.”); Seniority Research Grp. v. Chrysler Motor Corp., 976 F.2d
1185, 1187 (8th Cir. 1992) (“Normally, a party may not raise an issue for the first
time on appeal as a basis for reversal.”). The general rule against consideration of an
issue not passed upon below, however, is not absolute. As the Supreme Court has
stated:

             The matter of what questions may be taken up and resolved for
      the first time on appeal is one left primarily to the discretion of the
      courts of appeals, to be exercised on the facts of individual cases. . . .
      Certainly there are circumstances in which a federal appellate court is
      justified in resolving an issue not passed on below, as where the proper
      resolution is beyond any doubt or where injustice might otherwise result.

Singleton, 428 U.S. at 121 (internal quotation marks and citations omitted); see also
Seniority Research Grp., 976 F.2d at 1187 (“There are exceptions, as where the
obvious result of following the rule would be a plain miscarriage of justice or would
be inconsistent with substantial justice.”). Ames does not argue that this is a case
where either “the proper resolution is beyond any doubt” or “where injustice might
otherwise result.” Singleton, 428 U.S. at 121. We thus decline to consider Ames’s
argument that she was actually discharged.

      Ames relies on our decision in Schneider v. Jax Shack, Inc., 794 F.2d 383 (8th
Cir. 1986), to argue that she did not waive her actual discharge argument. She
contends that, under Schneider, “the district court should have focused first on the
antecedent question of whether there had been an actual discharge[,]” id. at 384,
before it decided whether she was constructively discharged, because her complaint
and brief in opposition to Nationwide’s summary judgment motion set forth facts
suggesting that an actual discharge had occurred. Schneider, however, is
procedurally distinguishable. In Schneider, the parties did not submit briefing in
support of their respective positions to the district court. Id.; see also Schneider v.

                                         -10-
Jax Shack, Inc., No. CV84-L-303, 1985 WL 570618, at *1 (D. Neb. May 10, 1985).
The district court was asked to render a decision on the merits without trial based on
stipulated evidence. Schneider, 1985 WL 570618, at *1. On appeal, we held that the
district court should have addressed whether there had been actual discharge because
its findings of fact suggested that an actual discharge had occurred. Schneider, 794
F.2d at 384.

        A motion for summary judgment presents different opportunities and imposes
different responsibilities on the parties. See Rodgers v. City of Des Moines, 435 F.3d
904, 908 (8th Cir. 2006) (“Without some guidance, we will not mine a summary
judgment record searching for nuggets of factual disputes to gild a party’s
arguments.”); see also Satcher v. Univ. of Ark. at Pine Bluff Bd. of Trs., 558 F.3d
731, 735 (8th Cir. 2009) (holding that the “failure to oppose a basis for summary
judgment constitutes waiver of that argument” on appeal). Thus, unlike the plaintiff
in Schneider, who did not submit briefing in support of her arguments, Ames had the
opportunity to oppose Nationwide’s motion and was responsible for presenting any
argument that might have precluded summary judgment in favor of Nationwide. See
Satcher, 558 F.3d at 735 (“It was [the plaintiff’s] responsibility to show that there
were genuine issues of material fact in the record that precluded the summary
judgment Appellees sought below.”); see also Grenier v. Cyanamid Plastics, Inc., 70
F.3d 667, 678 (1st Cir. 1995) (“If a party fails to assert a legal reason why summary
judgment should not be granted, that ground is waived and cannot be considered or
raised on appeal.” (quoting Vaughner v. Pulito, 804 F.2d 873, 877 n.2 (5th Cir.
1986))); Liberles v. County of Cook, 709 F.2d 1122, 1126 (7th Cir. 1983) (“It is a
well-settled rule that a party opposing a summary judgment motion must inform the
trial judge of the reasons, legal or factual, why summary judgment should not be
entered. If it does not do so, and loses the motion, it cannot raise such reasons on
appeal.”); Frank C. Bailey Enters., Inc. v. Cargill, Inc., 582 F.2d 333, 334 (5th Cir.
1978) (per curiam) (“[A]n appellate court, in reviewing a summary judgment order,
can only consider those matters presented to the district court.”). Because Ames

                                        -11-
failed to present her actual discharge argument to the district court in opposition to
Nationwide’s summary judgment motion, we conclude that she has waived that
argument on appeal.

                                         III.

      The judgment is affirmed.
                     ______________________________




                                        -12-